Citation Nr: 1535244	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for a post total thyroidectomy for a benign goiter.

2.  Entitlement to an earlier effective date prior to January 13, 2010 for the grant of service connection for a post total thyroidectomy for a benign goiter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida that granted service connection for a post total thyroidectomy for a benign goiter and assigned a 30 percent disability rating, effective January 13, 2010. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an earlier effective date and an evaluation in excess of 30 percent for her service-connected post total thyroidectomy for a benign goiter.  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I.  Private Treatment Records

In the Veteran's June 2013 appeal to the Board, the Veteran stated that she was being treated by a private physician for neurosurgery and by CORA Rehabilitation and Therapy Center.  She stated that she was being tested for her hypothyroid disability.  A May 2013 private treatment record reflects that the Veteran was diagnosed with unspecified hypothyroidism, but it is unclear if there are updated private treatment records that may reflect worsening symptoms.  Thus, on remand, any outstanding private treatment records should be obtained.  



II.  Social Security Administration (SSA) Records

The Board notes that the Veteran has reported that she is in receipt of Social Security Administration (SSA) benefits.  The RO attempted to obtain these records; however, no records have been obtained or associated with the Veteran's claims folder.  However, a letter from the Social Security Administration dated in May 2013 suggests that records would be provided upon payment of a copying fee.  No further action was taken by the RO to obtain such records.  Medical records associated with the SSA claim may be pertinent to the increased rating claims currently before the Board.  Therefore, a request for any SSA records must be made in accordance with the duty to assist.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

II.  VA Examination 

A remand is required to obtain a new VA examination.  The most recent VA examination that is of record took place in August 2010.  Although the statement of the case makes reference to a thyroid examination conducted in April 2013, no such examination report is contained in the electronic claims file.  The Veteran indicated in June 2013 correspondence that she believed her condition worsened because she had no appetite due to her thyroid disability.  Further, in the July 2015 Appellant's Brief, on behalf of the Veteran, the Veteran's representative alleged that the Veteran's post total thyroidectomy for benign goiter had worsened and that the August 2010 VA examination was too old to adequately evaluate the Veteran's disability.  The representative based this argument on the symptoms that were recorded at the August 2010 VA examination such as fatigability, cold intolerance, insomnia, palpations, anxiety, decreased concentration, depression, tremors, and muscle spasms.  The Veteran's representative asserted that the Veteran's hypothyroid disability warrants a 100 percent evaluation.   Accordingly, the Board finds that another medical examination is required to properly evaluate the current severity of her service-connected hypothyroid disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).


III.  Manlincon Remand

In an August 2010 rating decision, the RO granted entitlement to service connection for status post total thyroidectomy for benign goiter with an evaluation of 30 percent effective January 13, 2010.  In September 2010 correspondence, the Veteran disagreed with the RO's August 2010 rating decision stating that the effective date should be earlier and that she should be evaluated for a rating higher than 30 percent.  The April 2013 Statement of the Case (SOC) addressed the higher evaluation, but not the earlier effective date.  In June 2013, the Veteran filed an appeal to the Board.  Since the AOJ has not yet issued a SOC in this matter, the Board must remand the claim for issuance of an SOC regarding the earlier effective date issue.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain and associate with the claims folder any private treatment records from May 2013 to the present.  The RO should also obtain a copy of the April 6, 2013 VA thyroid examination report which was referenced in the SOC.

2.  Obtain the Veteran's SSA disability records, to include all underlying medical records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should issue a Statement of the Case to the Veteran, addressing the issue of entitlement to an earlier effective date prior to January 13, 2010, for the grant of service connection for a post total thyroidectomy for a benign goiter.  The Veteran must be advised of the time limit in which she may file a substantive appeal. 38 C.F.R. § 20.302(b).  To perfect the appeal, she must timely file a substantive appeal; otherwise the appeal should be closed without returning to the Board.

4.  After any additional evidence has been associated with the claims file, schedule the Veteran for an appropriate examination to determine the severity of her service-connected post total thyroidectomy for a benign goiter.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to post total thyroidectomy for a benign goiter that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

5.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

